United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                     January 30, 2006
                           FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-60755
                              Summary Calendar




J. GUADALUPE OLMOS-TELLO,

                                           Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.



                          --------------------
                   Petition for Review of an Order of
                    the Board of Immigration Appeals
                            No. A70 411 358
                          --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      J. Guadalupe Olmos-Tello, a native and citizen of Mexico, ap-

peals an order of the Board of Immigration Appeals (“BIA”)                   af-

firming the decision of the Immigration Judge (“IJ”) denying his

applications for adjustment of removal, waiver of removal under

8 U.S.C. § 1182(h), adjustment of status under 8 U.S.C. § 1255(i),



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60755
                                -2-

cancellation of removal, and voluntary departure.   Olmos-Tello ar-

gues that his status should have been adjusted under 8 U.S.C.

§ 1255(i) even though he was unlawfully present in the United

States because that statutory section was passed after the Illegal

Immigration Reform and Immigrant Responsibility Act, which contains

the “unlawful presence” provisions.   He also contends that because

he tried to legalize his presence in the United States by filing

for a visa, he should not be precluded from the 8 U.S.C. § 1255(i)

adjustment.

     The BIA did not act arbitrarily in determining that because

Olmos-Tello was inadmissible under 8 U.S.C. § 1182(a)(9)(C), he was

ineligible for adjustment of status under 8 U.S.C. § 1255(i).   See

Mortera-Cruz v. Gonzales, 409 F.3d 246, 256 (5th Cir.), cert. de-

nied, 126 S. Ct. 733 (2005).   Consequently, the BIA’s decision re-

garding adjustment of Olmos-Tello’s status is entitled to defer-

ence.   See id.

     Olmos-Tello also asserts that he has presented a prima facie

case for waiver of removal under 8 U.S.C. § 1182(h)(1)(B).   His ap-

plication under 8 U.S.C. § 1182(h)(1)(B) is immaterial, however, to

the BIA’s decision to deny an adjustment of status by operation of

8 U.S.C. § 1182(a)(9)(C)(i)(I), because that was the basis on which

he was found removable.

     Olmos-Tello argues that his due process rights were violated

when the IJ failed to consider whether he was qualified for a

waiver or whether his application should be considered retroac-
                             No. 04-60755
                                  -3-

tively. Eligibility for such discretionary relief is not an inter-

est warranting constitutional due process protection. See 8 U.S.C.

§ 1255(i)(2); United States v. Lopez-Ortiz, 313 F.3d 225, 231 (5th

Cir. 2002).

     Finally, Olmos-Tello argues that this case should be remanded

to the BIA for a full opinion so that he may address the grounds of

the BIA’s decision and so that this court may evaluate the basis of

the BIA’s decision.   But, the BIA’s summary affirmance procedures

“do not deprive this court of a basis for judicial review and . . .

do not violate due process.”    Soadjede v. Ashcroft, 324 F.3d 830,

832-33 (5th Cir. 2003).   Accordingly, Olmos-Tello’s argument pre-

sents no basis for relief.

     The petition for review is DENIED.